UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 SATELLITE SECURITY CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided byExchangeActRule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: SATELLITE SECURITY CORPORATION CONSENT SOLICITATION STATEMENT To Our Stockholders: The board of directors of Satellite Security Corporation ("we," "us," "our," or the "Company") is soliciting your consent to a 500 for 1 reverse split of our common stock.The reverse split, if approved by our stockholders, will necessitate an amendment to our articles of incorporation to reflect a decrease in our outstanding shares of common stock from 110,981,560 to 222,034.The total authorized number of shares of our common stock would remain at its current amount - 250,000,000.A form of the certificate of amendment that we would file with the Nevada Secretary of State to effectuate the reverse split, if approved by our stockholders, is attached hereto as Appendix A. We are seeking to effect the reverse split in connection with an agreement we entered into with the holders of our outstanding secured convertible notes to effect a recapitalization of the Company, and to increase the opportunity for the Company to successfully identify and complete a merger or other acquisition with an operating company.See "AGREEMENT WITH NOTEHOLDERS," below.The reverse split is not intended as a going private transaction.In the event the reverse split results in the issuance of a fractional share, we will round up and issue a whole share to the affected stockholder. We are soliciting your approval of the reverse split by written consent in lieu of a meeting of stockholders because our board of directors believes that it is in the best interests of the Company and its stockholders to solicit such approval in the most cost effective manner.A form of written consent is enclosed for your use. We intend to mail this consent solicitation statement and accompanying form of written consent on or about July 31, 2007.This consent solicitation statement is being mailed to the holders of record of our common stock as of the close of business on July 15, 2007, which date is referred to as the "record date."The written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the record date is required to approve the reverse split. Your consent is important regardless of the number of shares of stock that you hold.Although our board of directors has approved the reverse split, it will only be effective if we receive the written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the record date.If you approve of the reverse split, please sign and date the enclosed written consent and return it to us at your earliest convenience.Your cooperation in promptly returning your consent will help limit expenses incident to consent solicitation. We currently have no offices.We may be contacted via mail at P.O. Box 880263, San Diego, California 92168-0263, and our telephone number is (619) 977-1515. 1 THE CONSENT PROCEDURE General We are soliciting our stockholders' consent to a 500 for 1 reverse split of our common stock.The reverse split, if approved by our stockholders, will necessitate an amendment to our articles of incorporation to reflect a decrease in our outstanding shares of common stock from 110,981,560 to 222,034.The par value of our common stock will remain unchanged at $0.001 per share.The total authorized number of shares of our common stock would remain at its current amount - 250,000,000.A form of the certificate of amendment that we would file with the Nevada Secretary of State to effectuate the reverse split, if approved by our stockholders, is attached hereto as Appendix A. We will not cash-out any of our stockholders as a result of the reverse split.In the event the reverse split results in a fractional share, we will round up and issue a whole share to the affected stockholder. Our board of directors approved the reverse split on June 30, 2007, the effectiveness of which is conditioned upon our stockholders approving the reverse split. Voting; Record Date; Vote Required Only holders of record on July 15, 2007 the record date, will be entitled to consent to the proposal.On the record date there were 110,981,560 shares of our common stock outstanding. The reverse split, and the related amendment to our articles of incorporation, will be approved by our stockholders if receive the written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the record date, or written consents representing at least 55,490,781 shares of our common stock.A written consent form that has been signed, dated and delivered to us with the "CONSENT" box checked will constitute consent for the proposal.A written consent form that has been signed, dated and delivered to us without any of the boxes checked or with the "WITHHOLD CONSENT" or "ABSTAIN" boxes checked will be counted as a vote against the proposal. Consents, once dated, signed and delivered to us, will remain effective unless and until revoked by written notice of revocation dated, signed and delivered to us before the time that we have received written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the record date. Written consents, a form of which is enclosed, may be delivered to us via facsimile to 619-568-3148 or mailed to the following address: Satellite Security Corporation P.O. Box 880263 San Diego, California 92168 Any questions regarding the proposal or the written consent may be directed to us at the address above or by calling us at (619) 977-1515. Expense of Consent Solicitation We will pay the expense of soliciting the consents and the cost of preparing, assembling and mailing material in connection therewith.Copies of solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding in their names shares of our common stock beneficially owned by others to forward to the beneficial owners. We may reimburse persons representing beneficial owners of common stock for their costs of forwarding solicitation materials to the beneficial owners. Original solicitation of consents by mail may be supplemented by telephone, facsimile, other approved electronic media or personal solicitation by our directors, officers and other regular employees. 2 AGREEMENT WITH NOTEHOLDERS Our board of directors approved the reverse split on June 30, 2007, in connection with the execution of an agreement dated as of June 29, 2007 (the "Agreement"), which we entered into with our subsidiary, Satellite Security Systems, Inc., a California corporation ("S3"), Mr. Zirk Engelbrecht, an individual and our sole director and chief executive officer, and the holders of our secured convertible notes (the "Noteholders").As explained in more detail below, we entered into the Agreement to, among other things, effect conversion of our $3.3 million of secured convertible notes and settle existing claims with the Noteholders.A condition to the effectiveness of the Agreement is that our stockholders approve the reverse split discussed in this consent solicitation statement. Background On July 13, 2006, we sold to the Noteholders an aggregate of $3.3 million in secured convertible notes (collectively, the "Notes").The sale of the Notes was evidenced by the terms of: (i) subscription agreements entered into between us and each of the Noteholders; (ii) the Notes; (iii) a security agreement; (iv) a guaranty executed by our subsidiary, S3; (v) a collateral agent agreement, (vi) a funds escrow agreement, (vii) Class A common stock purchase warrants, and (viii) Class B common stock purchase warrants (collectively, the "Loan Documents").Our obligations under the Loan Documents, including our repayment obligations under the Notes, are secured by a lien on substantially all of our assets including our ownership interest in S3 and our minority interest in Orbtech Holdings Limited ("Orbtech"). On December 4, 2006, our then-chief executive officer resigned from such position and from our board of directors.On December 31, 2006, we failed to make an interest payment in the amount of $83,178 due under the Notes.Each of those events was a triggering event giving the Noteholders the right to declare an event of default and to accelerate all payment obligations due under the Notes. On February 1, 2007, we stated that our cash on hand was sufficient to support our operations only for the next 30 days, and that we were evaluating all options for reductions in operating expenses and securing additional capital. On February 23, 2007, we entered into an agreement with Mr. Allen Harington pursuant to which we agreed to sell to Mr. Harrington all 65,041,831 shares of capital stock of Orbtech that we own (the "OrbtechShares") in exchange for ten million South African Rand (approximately $1.3 million based on conversion rates at the time we entered into the agreement) (the "Orbtech Agreement"). The consummation of the sale and purchase of such shares was to occur by June 23, 2007, but has not occurred to date.Because our interest in the Orbtech Shares secures our obligations under the Loan Documents, the Noteholders have an interest in any proceeds we receive from this transaction. On March 7, 2007, our operating subsidiary, S3, which was our sole source of revenue, lacked sufficient working capital to continue to fund its operations in the ordinary course of business, and all of its employees were released. As a result of the foregoing, we effectively ceased operations.We currently do not have, and since March 7, 2007, we have not had, any ongoing business operations or any revenue sources.We have evaluated options for the sale or other disposition of our assets, and we also evaluated options for obtaining additional financing or acquiring or merging with another operating company.As of June 1, 2007, there was at least $3.5 million due and owing under the Loan Documents. The Noteholders informed us that they intended to exercise their remedies under, among other sources of authority, the California Uniform Commercial Code (the "UCC") and Section 9620 thereof, pursuant to which they may accept collateral in satisfaction of the obligations secured by such collateral.More particularly, the Noteholders informed us of their desire to accept some of the collateral securing our obligations to them in satisfaction of the obligations under the Notes pursuant to UCC § 9620(a), subject to obtaining our consent and the consent of S3 as required by UCC
